872 So. 2d 445 (2004)
Steve T. MALU, Appellant,
v.
CITY OF GAINESVILLE, Appellee.
No. 1D04-0049.
District Court of Appeal of Florida, First District.
May 13, 2004.
Appellant, pro se.
Thomas M. Gonzalez and Jennifer Zumarraga of Thompson, Sizemore & Gonzalez, Tampa, for Appellee.
PER CURIAM.
Upon consideration of the appellant's responses to the Court's orders of February 18, 2004, and March 24, 2004, the Court has determined that the order is not final because, although the order grants a motion for summary judgment, it fails to enter judgment. C.f. McQuaig v. Wal-Mart Stores, Inc., 789 So. 2d 1215 (Fla. 1st DCA 2001). A determination that "final judgment shall be entered," is insufficient to unequivocally demonstrate finality. Id. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BARFIELD, DAVIS and POLSTON, JJ., concur.